Citation Nr: 1622195	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from October 1992 to September 1998 and from April 2008 to May 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  

In a January 2014 Board decision several issues were dismissed because the Veteran had withdrawn his appeal as to those issues.  However, the Board granted an initial rating of no more than 60 percent for service-connected psoriasis from May 7, 2009, to July 26, 2010; but denied a rating in excess of 60 percent since July 26, 2010 (which was effectuated by a February 2014 rating decision).  The Board further found that a TDIU claim had been raised by a September 2010 statement from the Veteran that he was unable to do his job due to his psoriasis.  The claim for a TDIU rating was remanded to provide necessary notice and obtain VA records and an examination.  Following the issuance of a February 2015 Supplemental Statement of the Case (SSOC) addressing the TDIU claim, the case has been returned to the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran is service-connected for psoriasis, rated 60 percent; left knee strain with arthritis, rated 10 percent; lumbar strain with arthritis, rated 10 percent; tinnitus, rated 10 percent; and a bilateral sensorineural hearing loss, assigned a noncompensable evaluation; and there is a combined disability evaluation of 70 percent.  

2.  The Veteran has occupational experience as a helicopter pilot.  

3.  The medical and other evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCA) imposes on VA duties to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter of July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the duty to assist, pursuant to the Board's January 2014 remand the Veteran was sent a VA Form 21-8940, Application For Increased Compensation Based On Unemployability for the Veteran to execute and return.  However, he failed to do so.  Also pursuant to the Board's remand, the Veteran was scheduled for VA examinations in July and August 2014 to assess if his service-connected disorders, standing alone, precluded substantially gainful employment.  However, although notified of those examinations the Veteran failed to attend them.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

Additionally, the Veteran did not request the opportunity to testify in support of his TDIU claim.  Similarly, there is no allegation that there are any outstanding records, relevant or otherwise, which should be obtained and considered in adjudicating this appeal.  Thus, the Board finds that there has been substantial compliance with the 2014 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and Regulations

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a). 

If a veteran fails to meet the percentage standards set forth in § 4.16(a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).

When, however, a Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Background

VA treatment records dated from June 18, 2009, show that the Veteran had to apply topical corticosteroid clobetasol on a daily basis.  An August 2010 letter from Dr. D.A. discusses the Veteran's psoriasis history, and it was noted that he would apply clobetasol nightly and receive cortisone injections, which are indicative of systemic therapy.  

On VA examination in October 2009 the Veteran complained of moderate and intermittent lumbar pain which did not radiate to the lower extremities, and moderate and intermittent left knee pain.  He presented with a mildly antalgic gait but denied the use of any assistive devices to ambulate.  He reported having difficulty with prolonged standing, sitting, or walking more than three hours, as well as bending and lifting heavy objects.  As to his left knee he stated that he had difficulty with prolonged standing and walking for more than three hours, walking up and down steps, climbing and squatting due to left knee pain. 

The Veteran denied any flare-ups with regards of the lumbar spine condition.  He reported taking Motrin for lower back and left knee pain.  On examination, there was evidence of minimal spasms and tenderness of the muscles of the lumbar spine, but no weakness.  Lumbosacral motion was forward flexion to 90 degrees, (normal is to 90 degrees), extension to 30 degrees (normal is to 30 degrees), lateral flexion to 30 degrees, bilaterally (normal is to 30 degrees), and rotation to 30 degrees bilaterally (normal is to 30 degrees).  The examiner noted there was evidence of painful motion with flexion from 80 to 90 degrees.  With repetitive use of the lumbosacral spine, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  Neurological examinations for both sensory and motor functions of the lower extremities were normal.   

On examination of the Veteran's left knee there was mild to minimal tenderness along the anterior aspect of the left knee.  There was no crepitus to palpation of the left knee.  Left knee motion was extension to 0 degrees (normal is to 0 degrees) and flexion to 140 degrees (normal is to 140 degrees).  There was pain with full flexion from 130 to 140 degrees.  With repetitive use of the left knee, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no evidence of any instability of the left knee joint.  Both the McMurray sign, indicating meniscal injury, and Drawer sign, indicating laxity or a tear in the anterior or posterior cruciate ligaments, were negative.  Imaging studies demonstrated lumbar arthritis and left knee arthritis, which were both most likely traumatic in nature.  The assessments were a lumbar strain and a left knee strain with arthritis.  

As the Board noted in January 2014, at an October 2009 VA examination an examiner appeared to have noted that over the past year the Veteran applied clobetasol daily.  This was unclear, since the examiner noted that the Veteran applies clobetasol daily one to two times per week.  However, a daily clobetasol application was consistent with the Veteran's June 2009 treatment record and the letter from Dr. D.A.   

A VA outpatient treatment (VAOPT) record in May 2009 indicated that the Veteran had just lost a job as a commercial [helicopter] pilot.  A June 2009 VAOPT record noted that he did not report having any hearing difficulties and was not interested in hearing aids.  Pure tone testing indicated essentially normal hearing, with a mild hearing loss at 4K Hertz in the right, ear, and a mild to moderate sensorineural hearing loss from 3 to 8 K Hz in the left ear.  Word recognition abilities were 100 percent in both ears.  

On VA audiology examination in April 2009 speech discrimination ability was 100 percent in each of the Veteran's ears.  Puretone audiometric testing revealed a  decibel (dB) losses at the puretone threshold of 1000 Hertz (Hz) of 5, with a 0 dB loss at 2000 Hz, a 5 dB loss at 3000 Hz, and a 30 dB loss at 4000 Hz.  The average decibel loss was 10 in the left ear.  In the right ear the decibel loss (dB) at 1000 Hertz was 10 dB, with a 5 dB loss at 2000, a 30 dB loss at 3000, and a 45 dB loss at 4000.  The average decibel loss for the right ear was 23.  He complained of having tinnitus in the left ear about once weekly.  

An August 2010 VAOPT noted that the Veteran was employed and flew a helicopter for an insurance company.  Other VAOPT records in this time frame indicate that he wished to become an air plane pilot.  Also, he had had multiple reconstructive surgeries on his right leg since a 1999 fracture.  

Private medical reports from Rheumatology Specialty Center noted that the Veteran was seen for lower back pain in August and September 2010.  An August 2010 MRI noted found moderate to severe right neural foraminal narrowing at L4-5 and moderate discogenic disc disease at L4-5.  The Veteran related that his pain was located in the lower back with some radiating pain.  A consultation reported in September 2010 noted that his spine was negative for any tenderness, and flexion and extension were both normal.  

In September 2010 the Veteran wrote that his psoriasis worsened significantly during his August 2008 to April 2009 tour of duty in Iraq and thereafter.  He noted that he would use topical medication, received cortisone injections, and received ultraviolet laser light treatment twice per week.  His girlfriend, C.G., wrote that she first met him in August 2009, and that in the time that she had known him, she had seen him apply topical creams and tapes, and receive cortisone injections and ultraviolet treatments.  S.J., apparently a family member of the Veteran, wrote that the Veteran had been using corticosteroids even prior to his Iraq deployment.   

Moreover, a November 2010 Aeromedical Summary Examination shows that the Veteran had a history of painful and itchy lesions of the extremities with involvement of the nails and scalp, along with markedly thickened plaques of the scalp, elbows, and knees.  It was indicated that the Veteran's symptoms had been refractory to cortisone injections and topical cortisone, and only minimally responsive to clobetasol.  

On VA examination in January 2013 it was noted that the Veteran current worked as a pilot.  He reported that his skin condition impacted his ability to work, stating that when active his psoriatic lesions made him uncomfortable.  At that examination the Veteran did not wish to undergo reevaluation for his service-connected lumbar spine or knee conditions with associated degenerative changes, or psoriatic arthritis.  He wished to reserve his right to have those conditions reevaluated in the future, should his conditions or status change.  He was content with the disability rating for those conditions and did not intend to appeal the ratings of those conditions.  The examiner again noted that the Veteran did not wish to undergo evaluations of his left knee or his lumbar spine at that time, because his 10 percent rating for each of these conditions was at his expectation level at present.  

Analysis

The Veteran is service-connected for psoriasis, rated 60 percent; left knee strain with arthritis, rated 10 percent; lumbar strain with arthritis, rated 10 percent; tinnitus, rated 10 percent; and a bilateral sensorineural hearing loss, assigned a noncompensable evaluation; with a combined disability evaluation of 70 percent.  Consequently, the Veteran meets the scheduler requirements under 38 C.F.R. § 4.16(a).  

The Veteran has not submitted any evidence demonstrating that his level of education and his past employment experience categorically preclude him from sedentary employment that would provide more than marginal income.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S. Vet. App. Feb. 13, 2016) (en banc) (citing 8 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits. . . ."); Fagen v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)). 

The Veteran's 60 percent rating for psoriasis under 38 C.F.R. § 4.118, Diagnostic Code 7816 encompasses, inter alia, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  As noted in the Board's January 2014 decision, the evidence shows that the Veteran has been receiving constant corticosteroid therapy.  

Further, the evidence shows that the Veteran has arthritis but full, although painful, motion of the low back and the left knee, but no instability of the left knee.  It is significant to note that while the Veteran was observed to walk with an antalgic gait, no VA examiner has suggested that this is due to the service-connected disabilities of the low back or left knee, as opposed to the nonservice-connected residuals of multiple surgical procedures on his right left following a 1999 fracture.  Moreover, his hearing loss is not of such severity as to be either compensable or to necessitate the use of hearing amplification, and he has only occasional impairment from the service-connected tinnitus.  

Moreover, the record does not demonstrate, nor does the appellant argue, that there is anything unique about the appellant's educational background or abilities that would preclude him from obtaining at the very least some form of sedentary employment which would be more than marginal employment.  As to this, there is no legal requirement that the Board make specific findings as to which particular types of sedentary employment the Veteran is capable of performing.  "[A] TDIU determination does not require any analysis of the actual opportunities available in the job market."  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc) (quoting Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)).  To the extent the Veteran may attempt to argue that the Board must specifically identify the degree to which his service-connected disabilities, as opposed to his non-service-connected disabilities, impair his ability to work, such an analysis was not required in this matter.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc).  

 The Board specifically finds that cumulatively the Veteran's service-connected disabilities impair the ability to work, but that the level impairment does not cause unemployability.  Again, as noted above, there is no dispute that the Veteran's disabilities, service connected or not, impair his ability to work.  There is also no dispute that the Veteran is physically able to perform sedentary work.  

Because the Board ultimately concludes that the Veteran is not precluded from all types of employment due solely to the combine impact of all of his service-connected disabilities, to the extent the Board could have or should have more precisely parsed the extent that was caused by his service-connected disabilities versus his non-service-connected disabilities, there is no demonstrated prejudice or harmful error.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating and, as such, there is no reasonable doubt to be resolved in favor of the Veteran.


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


